ICJ_015_Ambatielos_GRC_GBR_1952-02-14_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRÈCE c. ROYAUME-UNI)
ORDONNANCE DU 14 FÉVRIER 1952

1952

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)
ORDER OF FEBRUARY 14th, 1952
La présente ordonnance doit étre citée comme suit :

« Affaire Ambatelos,
Ordonnance du 14 février 1952: C. I. J. Recueil 1952, p. 16. »

This Order should be cited as follows:

‘‘Ambatielos case,
Order of February rath, 1952 : 1.C.J. Reports 1952, p. 16.”

 

N° de vente: 81
Sales number

 

 

 
14 FEVRIER 1952

ORDONNANCE

AFFAIRE AMBATIELOS
(GRÈCE c. ROYAUME-UNI)

AMBATIELOS CASE
(GREECE v. UNITED KINGDOM)

FEBRUARY 14th, 1952

 

ORDER
16

INTERNATIONAL COURT OF JUSTICE

YEAR 1952

February 14th, 1952

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 62 of the Rules of Court,

having regard to the Application dated April 9th, 1951, whereby
the Hellenic Government instituted proceedings against the
United Kingdom of Great Britain and Northern Ireland concerning
the Ambatielos case,

having regard to Orders made on May 18th, July 30th, Novem-
ber 9th, 1951, and January 16th, 1952, fixing and extending the
time-limits for the deposit of the Memorial and Counter-Memorial
in this case and reserving the rest of the proceedings ;

Whereas the United Kingdom Government filed their Counter-
Memorial within the prescribed time-limit ;

Whereas the Agent of the United Kingdom Government, while
stating, in the Counter-Memorial, the arguments and conclusions
of his Government on the merits, has objected to the jurisdiction of
the Court, and expressly stated this objection as a Preliminary
Objection within the meaning of Article 62 of the Rules of Court ;

Whereas, therefore, and under the provisions of said Article,
the proceedings on the merits are suspended, and a time-limit must

4

1952

February 14th
General List :

No. 15
ORDER OF I4 II 52 (AMBATIELOS CASE) 17

be fixed for the presentation by the other Party of a written
statement of the observations and conclusions on the said Preli-
minary Objection ;

Reserving the rest of the proceedings on the merits,

Fixes April 4th, 1952, as the time-limit within which the Hellenic
Government may present the written statement of their obser-
vations and conclusions in regard to the Preliminary Objection
lodged by the United Kingdom Government.

Done in French and in English, the French text being authorita-
tive, at the Peace Palace, The Hague, this fourteenth day of
February, one thousand nine hundred and fifty-two, in three
copies, of which one will be placed in the archives of the Court
and the others will be transmitted to the Hellenic Government
and the Government of the United Kingdom of Great Britain
and Northern Ireland, respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.
